Order                                                   Michigan Supreme Court
                                                              Lansing, Michigan

  January 27, 2016                                             Robert P. Young, Jr.,
                                                                          Chief Justice

                                                                Stephen J. Markman
                                                                     Brian K. Zahra
  152810(87)                                                 Bridget M. McCormack
                                                                   David F. Viviano
                                                               Richard H. Bernstein
                                                                     Joan L. Larsen,
  MIDWEST MEMORIAL GROUP, LLC, ACACIA                                          Justices
  PARK CEMETERY, ALBION MEMORY
  GARDENS, CADILLAC MEMORIAL
  GARDENS EAST, CADILLAC MEMORIAL
  GARDENS WEST, CHAPEL GARDENS,
  EASTLAWN MEMORIAL GARDENS AND
  MAUSOLEUM, ELM LAWN CEMETERY,
  FLORAL VIEW MEMORIAL GARDENS,
  FOREST LAWN MEMORIAL GARDENS,
  GARDEN OF REST MEMORIAL PARK,
  GRACELAND MEMORIAL PARK AND
  MAUSOLEUM, GRANDLAWN CEMETERY
  AND MAUSOLEUM, HILLCREST MEMORIAL
  PARK, KENT MEMORIAL GARDENS,
  MIDLAND MEMORIAL GARDENS, MOUNT
  HOPE MEMORIAL GARDENS, NORTHLAND
  CHAPEL GARDENS, OAKLAND HILLS
  MEMORIAL GARDENS, OAKLAWN CHAPEL
  GARDENS, OAKVIEW CEMETERY,
  OAKWOOD MEMORIAL MAUSOLEUM,
  RESTLAWN MEMORIAL GARDENS,
  ROSELAND PARK CEMETERY, ROSELAWN
  MEMORIAL GARDENS, UNITED MEMORIAL
  GARDENS, WASHTENONG MEMORIAL
  PARK AND MAUSOLEUM, WOODLAWN
  CEMETERY, and WOODMERE CEMETERY,
            Plaintiffs-Appellees,
                                         SC: 152810
  v                                      COA: 322338
                                         Ingham CC: 2010-000025-CR
  CITIGROUP GLOBAL MARKETS, INC. d/b/a
  SMITH BARNEY, CURRIE KENDALL, PETER
  JENSEN, CLAYTON SMART, KIMBERLY
                                                                                                             2

SINGER, MARK SINGER, MKS FAMILY, LLC,
INTERNATIONAL FUND SERVICES,
          Defendants,
and

PLANTE & MORAN, PLLC,
           Defendant-Appellant.
______________________________/

        On order of the Chief Justice, the motion of defendant-appellant to extend the time
for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
on or before February 11, 2016.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                      January 27, 2016
                                                                                    Clerk